DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on 12/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). As Applicant did not traverse the restriction, it is hereby made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,795,317. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of Patent ‘317 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 4). While Patent ‘317 does not recite the elastic modulus or elastic limit, one of ordinary skill in the art would expect the same properties given the .
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,137,721. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of Patent ‘721 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 6-8). While Patent ‘317 does not recite the elastic modulus or elastic limit, one of ordinary skill in the art would expect the same properties given the substantially similar composition. Dependent claims 2-6 are similar in scope to dependent claims 3-5.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/936,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of copending application ‘682 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 5). Claim 6 of copending application ‘682 also recites similar elastic limit and modulus of elasticity. Dependent claims 2-6 recite ranges which lie within that of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 17/084,210 (reference application). Although the claims at issue are not identical, they claims 16-20 of copending application ‘210 recite a spring having a composition and microstructure similar to that claimed (see claims 16 and 21). Claim 22 of copending application ‘210 also recites similar elastic limit and modulus of elasticity. Dependent claims 2-6 are similar in scope to dependent claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Of note, withdrawn method claims 7-22 could be provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/211,289 (reference application). Such a rejection is not made at this time due to the withdrawn status of claims 7-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5 and 6 recite ranges which are broader than the range recited in claim 1, from which claims 5 and 6 depend. Applicant may cancel 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6,607,693).
Regarding claims 1-6, Saito teaches a titanium alloy comprising 30%-60% wt of a vanadium group element and the balance titanium (40%-70%) (col. 3, lines 58-65). The spring has a Young’s modulus of 75 GPa or less and an elastic limit of 700 MPa or more (col. 3, lines 58-65). The vanadium group element may be niobium (col. 4, lines 60-62). Saito teaches other elements may be present but are not necessarily included (col. 10-11). In addition, impurities such as C, N and O are present in amounts of 0.08%-0.6%, 0.05%-1.0% and 0.05%-0.8%, respectively (col. 10, lines 52-60). The ranges taught by the prior art overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Saito does not expressly teach the claimed microstructure, one of ordinary skill in the art would expect the spring of Saito to have the claimed β and α phase volume fractions because the instant specification states that deformation and heat .
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2007/0133355).
Regarding claims 1-6, Hara teaches a spring (¶ 1). The spring composition includes a vanadium group element and a balance of titanium (¶ 16). The vanadium group element may be niobium (¶ 17) and comprises 20%-80%, preferably 30%-60% mass of the alloy (20%-80% and 40%-70% titanium) (¶ 18). The alloy may also contain other additive elements (¶¶ 19-22), but these are optional and not necessarily included. Hara teaches the alloy has a Young’s modulus of elasticity of 100 GPa or less and a tensile strength (i.e., elastic limit) of 1000 MPa or greater (¶ 15). The ranges taught by the prior art overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Hara does not expressly teach the claimed microstructure, one of ordinary skill in the art would expect the spring of Hara to have the claimed β and α phase volume fractions because the specification states that deformation and heat treatment are necessary to achieve the microstructure and therefore the claimed properties of elastic limit and elastic modulus (see Spec., ¶ 83). The alloy of Hara is also deformed and heat treated (see ¶ 89) and has the same properties as those claimed. Absent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784